Citation Nr: 0004467	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-28 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability secondary to radiation exposure during active 
service. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a leg disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1950 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The service medical records are negative for evidence to 
show that the veteran received nasopharyngeal radiation 
therapy, or any other exposure to radiation.  

2.  The veteran does not currently have a disability that 
medical evidence associates with exposure to radiation.  

3.  The veteran has submitted a statement from a person who 
served with him and supports his claim that he sustained a 
back injury in service, evidence of a current back 
disability, and competent evidence of a nexus between his 
current back disability and the injury in active service.  

4.  The service medical records show that the veteran was 
treated for a neck injury, which resolved without evidence of 
residual disability.  

5.  The initial post service evidence of a neck disability is 
dated September 1993, and there is no medical evidence that 
establishes a nexus between the neck injury in service and 
the current neck disability. 

6.  The veteran was treated for a contusion of the right leg 
during service; this injury resolved without evidence of 
residual disability.  

7.  The veteran has not submitted medical evidence that shows 
a current diagnosis of a leg disability. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a bilateral 
ear disability secondary to radiation exposure.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The veteran's claim for entitlement to service connection 
for a back disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

3.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a neck 
disability.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a leg 
disability.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

I.  Ear Disability due to Radiation Exposure

The veteran contends that he has developed a bilateral ear 
disability as a result of exposure to radiation during active 
service.  He states that he was exposed to aircraft engine 
noise, and that the engines would sometimes backfire near his 
ears.  He says that this caused tinnitus, and that he 
underwent radium treatment for his tinnitus at Travis Air 
Force Base.  He apparently believes that the radiation 
treatment resulted in chronic tinnitus.  The veteran also 
argues that he was given LSD at the same time he underwent 
radium treatment, and believes that this contributed to his 
disability. 

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a condition 
which is claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three 
different ways. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997). 
First there are 15 types of cancer which are presumptively 
service connected. 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999).  Second, 38 C.F.R. § 3.311(b) (1999) provides a list 
of "radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. App. 74, 
77 (1998).

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307 (1999) are also satisfied; leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract. 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1999).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed. 38 
C.F.R. § 3.311(a).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, and lymphomas 
other than Hodgkin's disease. 38 C.F.R. § 3.311(b)(2).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c). 

The service medical records are completely negative for 
complaints of tinnitus.  March 1954 records show that while 
the veteran was stationed at Mountain Home Air Force Base, he 
was treated for a sore throat, headaches, and myalgia.  
Additional March 1954 records indicate that the veteran was 
seen for follow up treatment, and that his complaints now 
included "crackling" of the ears.  The examination revealed 
an upper respiratory infection with pharyngitis.  The records 
do not state that the veteran was afforded radium treatment 
or any other form of radiation as treatment for his illness.  
The remainder of the service medical records are also 
negative for evidence of exposure to radiation.  The May 1954 
discharge examination was negative for a chronic ear 
disability.  The service medical records are negative for any 
evidence to show that the veteran was administered LSD.  

The post service medical records reveal that the veteran was 
afforded a VA audiological evaluation in September 1994.  He 
reported a history of tinnitus since an airplane engine 
backfired near him, but did not note a history of exposure to 
radiation.  

In October 1994, the veteran received a follow up letter 
regarding his participation in the VA Ionizing Radiation 
Exposure Program.  The doctor noted the veteran's history of 
having been exposed to jet engine noise with resulting 
hearing loss followed by radiation therapy.  However, no 
findings pertinent to the ears were discussed, and the doctor 
did not state that the veteran had an ear disability as a 
result of exposure to radiation in service.  

A statement from G.D., a friend of the veteran, was received 
in June 1997.  He said that he had known the veteran since 
before he was in the military.  The veteran had told him that 
his ears were treated with some type of radiation.  In 
addition, the veteran had told him that he had been given an 
injection of LSD. 

A letter was received from the Department of Defense 
Radiation Experiments Command Center in September 1997.  The 
letter stated that they were unable to confirm the veteran's 
participation in a radiation risk activity because they were 
not in possession of the veteran's personnel records.  
However, they added that from the description that had been 
provided, it appeared that the veteran had received 
nasopharyngeal radium irradiation, which was a procedure 
widely used in the 1950s to treat otitis media and other 
hearing impairments.  A fact sheet concerning this procedure 
was enclosed.  

The fact sheet provided by the Radiation Experiments Command 
Center states that nasopharyngeal radium therapy was first 
used in the 1920s by civilian doctors for the treatment of 
otitis media.  In the 1940s, the military began to apply this 
therapy to aerootitis media.  It was also used by both 
civilian and military doctors between 1940 and the 1960s as 
treatment for sinusitis, tonsillitis, selected cases of 
recurrent colds, bronchial asthma, and bronchitis secondary 
to upper respiratory infection.  Of the between 500,000 and 
2,500,000 people who were estimated to have received this 
treatment, most were children with recurrent ear infections.  
Physicians at the time were convinced that possible adverse 
reactions to the procedure were few and that it was safe.  It 
was discontinued in the 1960s due to the emergence of 
pressurized aircraft cabins and alternative forms of 
treatment.  The report states that the only available 
resource to confirm which military personnel received 
nasopharyngeal irradiation treatment is individual medical 
records.  Studies of the possible correlation of 
nasopharyngeal irradiation treatment and subsequent adverse 
health effects were discussed at an August 1994 congressional 
hearing, but none of them demonstrated a strong correlation 
between this treatment, and cancer or other adverse effects 
in people who had received the treatment as adults.  The 
results of the Presidential Advisory Committee on Human 
Radiation Experiments' investigation on the use of 
nasopharyngeal irradiation were released in 1995, and 
concluded that the treatment did not significantly affect the 
recipients quality or length of life.  The military use of 
this treatment was well within the accepted medical practices 
of the day, and there were no perceivable increased health 
risks directly attributable to nasopharyngeal irradiation. 

The Board finds that the veteran has not submitted a well 
grounded claim for entitlement to service connection for a 
bilateral ear disability secondary to radiation exposure 
during active service.  The service medical records are 
negative for complaints of tinnitus.  The only reference to 
complaints concerning the ears was in conjunction with 
treatment for an upper respiratory infection in March 1954.  
These records do not show that the veteran received any 
radiation therapy.  At this juncture, the Board notes that 
the veteran has argued that if radiation treatment is not 
demonstrated in his service medical records, then those 
records must be missing.  However, the Board notes that there 
is no indication that there are any service medical records 
which have not been obtained.  The veteran has contended that 
his radiation therapy was conducted at Travis Air Force base.  
Records from Travis Air Force base are among the service 
medical records in the claims folder, and include the records 
showing treatment for the upper respiratory infection in 
March 1954.  As noted, these records do not show that the 
veteran received radiation treatment.  Finally, the Board 
notes that tinnitus is not among those radiogenic diseases 
listed in 38 C.F.R. § 3.311(b).  In addition, the veteran has 
not submitted any medical opinion that indicates radiation 
therapy can cause tinnitus.  The Board recognizes the 
veteran's sincere belief that he had developed tinnitus as a 
result of radiation treatment, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as there is no 
evidence of radiation treatment or any other exposure to 
radiation during active service, and no evidence of a current 
disability that can be related to radiation, the veteran's 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rucker v. Brown, 10 Vet. App. 67 (1997).

In reaching this decision, the Board notes that the Court has 
held that there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board is of 
the opinion that this duty has been met for the veteran's 
claim for service connection for an ear disability secondary 
to radiation exposure.  The personnel records are not 
contained in the claims folder.  However, the veteran does 
not contend that he was exposed to radiation as a result of 
atmospheric testing or presence at a bomb site.  He states 
that he received radiation treatment as a course of medical 
treatment.  The information received from the Department of 
the Defense in September 1997 states that records of 
nasopharyngeal radiation treatment would be contained in the 
service medical records, and the veteran's records are 
contained in the claims folder.  As the veteran has not 
submitted evidence to show that he currently has a radiogenic 
disease, it is not necessary to obtain a dose estimate, or an 
opinion from the Under Secretary for Benefits.  Therefore, 
the duty to assist the veteran has been met.   

II.  Back, Neck, and Leg Disabilities

The veteran contends that he has developed a back disability, 
a neck disability, and a leg disability due to injuries he 
sustained during service.  He states that he fell off the 
wing of an aircraft and injured his low back.  The veteran 
also says that he developed disabilities to his neck and leg 
as a result of injuries sustained in an automobile accident 
during service.  

The service medical records show that the veteran was 
involved in an automobile accident in February 1953.  He had 
pain in the right thigh and on the top of his head.  On 
examination, there was a moderate, severe contusion of the 
antero-medial aspect of the right thigh.  March 1953 records 
indicate that the veteran's leg had improved, but that he was 
complaining of a stiff neck.  An X-ray study of the thoracic 
cage was negative.  The veteran was treated with whirlpool 
and diathermy.  Additional March 1953 records show marked 
improvement due to whirlpool to the right thigh, and infra 
red to the neck.  The remainder of the records are negative 
for evidence of a neck disability, a back disability, and a 
leg disability.  The May 1954 separation examination showed 
that the veteran's neck, spine, and lower extremities were 
normal.  

June 1987 private medical records show that the veteran was 
treated for complaints that included a squirming, popping 
feeling in his legs, and weak, dull back pain.  His medical 
history noted that he had experienced low back pain and left 
leg numbness in 1980, and had undergone surgery at the L5 to 
S1 disc at a VA hospital.  The impressions included acute and 
chronic low back pain with bilateral L5 radiculitis and L5 
greater than L4 radiculopathy and weakness.  It was difficult 
to clinically tell if there was a superimposed spinal 
stenosis on his previous old injury.  Additional private 
medical records from 1987 and 1988 contain evidence 
consistent with chronic moderate to severe injury of the 
right L4 to L5 roots.  

Private medical records from September 1993 show that the 
veteran underwent a magnetic resonance imaging scan of the 
cervical spine.  The findings included central disc 
protrusion at C5 to C6, with a mild degree of central canal 
stenosis.  

A letter from the veteran's private doctor dated October 1994 
states that she has treated the veteran since March 1992.  It 
was noted that the veteran reported that his back problems 
had begun when he fell from an airplane wing during service.  
In 1980, the veteran had undergone spinal anesthesia for a 
hemorrhoidectomy, after which he developed severe back pain.  
He had subsequently undergone a laminectomy at L5.  The 
veteran continued to have significant weakness of both lower 
extremities.  

In a November 1994 letter, E.F. states that he had served on 
active duty with the veteran.  They were both ground crewmen 
for B29s.  E.F. says that while the plane was on Kwajalein 
island, he returned from lunch break and was told that the 
veteran had fallen off the wing and landed on the concrete 
runway.  E.F. did not see the fall occur.  

An August 1995 letter from G.Y., D.C., the veteran's 
chiropractor, states that he has treated the veteran for pain 
of the low back for over 25 years.  

An August 1995 letter from M.T., D.C., another private 
chiropractor, states that he had first met the veteran in 
1957 when he had initially sought treatment for a low back 
disability at his father's clinic.  He had treated the 
veteran from 1961 to 1993 for the back disability, and 
reported that the veteran had been undergoing treatment since 
1955, which was before he initially sought care at his 
father's clinic.  

In an August 1995 letter, H.M., M.D. states that he treated 
the veteran for a back disability from 1960 until 1987.  The 
veteran had told him at the initial examination that he had 
injured his back in a fall during active service.  It was the 
opinion of the doctor that the back disability that the 
veteran experienced later in life was connected to the 
earlier injury.  A second letter from H.M. containing the 
same information was received in June 1997. 

In the June 1997 letter from G.D., he said that the veteran 
had told him about falling off the wing of an airplane during 
service.  He had also been told about injuries to the 
veteran's neck and leg in an automobile accident in service.  

Back

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
a back disability.  The veteran has stated that he injured 
his back in a fall from an airplane wing during service.  He 
has submitted a statement from E.F. that supports his 
contention.  These statements are presumed to be credible for 
the purpose of determining whether or not a claim is well 
grounded.  The post service medical records include the 
August 1995 letter from M.T., D.C., which notes that the 
veteran had been receiving treatment for a back disability 
since 1955, and continues to undergo treatment for his back 
disability.  This statement supports the veteran's claim of 
continuity of symptomatology.  Finally, the August 1995 
letter from H.M., M.D., states that he began to treat the 
veteran for a back disability in 1960, and it was his opinion 
that the disability was related to the injury in service.  
Therefore, as the veteran has submitted evidence of an injury 
in service, evidence to show that he currently has a back 
disability, and evidence of a nexus between his current back 
disability and active service, his claim is well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 
Vet. App. 488 (1997).  

The issue of entitlement to service connection for a back 
disability will be addressed further in the remand section at 
the end of this decision.  

Neck

The service medical records show that the veteran was treated 
for complaints of neck pain as a result of an automobile 
accident in February 1953.  However, there is no evidence of 
treatment subsequent to March 1953, and the May 1954 
separation examination showed that the veteran had a normal 
neck.  There was no diagnosis of a chronic neck disability in 
service, and the evidence does not show that the neck injury 
resulted in a chronic disability.  Furthermore, the first 
post service evidence of a neck disability is the September 
1993 magnetic resonance imaging scan which showed disc 
protrusion at C5 to C6.  There is no medical opinion that 
relates this disability to the injury in active service.  
Therefore, as the evidence does not show that the veteran 
sustained a chronic neck disability during service, as there 
is no evidence of continuity of symptomatology between 
discharge from service in 1954 and the September 1993 medical 
records, and as there is no medical evidence of a nexus 
between the current disability and active service, the 
veteran's claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 488 
(1997).  

Leg Disability

Initially, the Board notes that the veteran does not identify 
which leg he is seeking to have service connected.  However, 
some of the letters submitted by the veteran contend that he 
injured his leg during the automobile accident during 
service.  The service medical records show that the veteran 
was treated for a contusion of the right leg following his 
automobile accident in February 1953.  March 1953 records 
indicate that his injury was improving, and the remainder of 
the service medical records, including the May 1954 
separation examination, are negative for evidence of a leg 
disability.  The current medical evidence shows bilateral L5 
radiculitis and L5 greater than L4 radiculopathy and 
weakness, and additional records show complaints of bilateral 
leg weakness and pain.  However, the veteran has not 
submitted any evidence to show a relationship between his 
current complaints and the injury to the right leg he 
sustained in active service, and he has not submitted 
evidence of a diagnosis of a current right leg disability.  
Therefore, his claim for entitlement to service connection 
for a leg disability is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).



ORDER

Entitlement to service connection for a bilateral ear 
disability secondary to radiation exposure during active 
service is denied. 

The veteran's claim for entitlement to service connection for 
a back disability is well grounded; to this extent, his claim 
is granted. 

Entitlement to service connection for a neck disability is 
denied. 

Entitlement to service connection for a leg disability is 
denied. 


REMAND

The veteran's claim for entitlement to service connection for 
a back disability is well grounded.  

The record shows that the veteran has not been afforded a VA 
examination of his back in conjunction with his current 
claim.  The Board finds that a current examination to 
determine the nature and etiology of his back disability 
would be useful in reaching a decision in this case.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107.  This 
includes affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claim, the Board finds that this case should be 
remanded to the RO for the following action: 

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain the veteran's complete treatment 
folders from G.Y.,D.C., M.T.,D.C., and 
H.M., M.D. and any other source 
identified by the veteran as a treating 
physician during the years following his 
service discharge.  Any records obtained 
should be associated with the claims 
folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his low back 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  In the event that back 
disability is identified, and following 
review of the medical history contained 
in the claims folder has been completed, 
the examiner should express an opinion 
for the following question: Is it more 
likely, as likely, or less likely than 
not that the veteran's current back 
disability is related to his period of 
active service?  An explanation of the 
reasons for this opinion and the evidence 
relied upon to reach the opinion should 
be included.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

